Name: Commission Regulation (EEC) No 965/87 of 2 April 1987 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 87 Official Journal of the European Communities No L 91 /9 COMMISSION REGULATION (EEC) No 965/87 of 2 April 1987 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 Whereas the export refunds for, these products were last fixed by Commission Regulation (EEC) No 444/87 (4) ; Whereas pursuant to Articles 87 and 255 of the Act of Accession account shall be taken of the difference in prices recorded or economically justified when fixing the level of various amounts within the common agricultural policy ; whereas existing differences in prices of the raw material used in the processing of the products to be exported lead to the result that specific refunds should be fixed for products obtained from raw material originating in Spain and Portugal ; Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 1 1 of the same Regulation, no refund should be fixed ; whereas in such cases the refunds for added sugars should apply ; Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vegeta ­ bles on the Community market and in international trade entails fixing an appropriate refund ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products from fruit and vegetables ('), amended by Regulation (EEC) No 1838/86 (2), and in particular Article 12 (2) and (5) thereof, Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 ( 1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 ( 1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 ( 1 ) shall apply for such products ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, of prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken, when prices on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 12 of Regu ­ lation (EEC) No 426/86 shall be as set out in the Annex hereto. 2 . Where no refund is fixed for a product listed in the Annex, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 11 of Regulation (EEC) No 426/86. Article 2 Regulation (EEC) No 444/87 is hereby repealed. Article 3 This Regulation shall enter into force on 15 May 1987. 0 OJ No L 49, 27 . 2. 1986, p . 1 . 0 OJ No L 159, 14 . 6. 1986, p . 1 . 0 OJ No L 73, 21 . 3 . 1977, p . 24 . 4 OJ No L 43 , 13 . 2. 1987, p. 37. No L 91 /10 Official Journal of the European Communities 3 . 4. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 2 April 1987 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) CCT heading No Description Refund I (') "0 III (3) ex 08.11 E ex 20.04 ex 20.06 A ex 20.07 Cherries, stalked, stoned and preserved in a sulphur solu ­ tion and with a drained net weight at least equal to 50 % of the pet weight :  for destinations other than North America Cherries preserved by sugar (drained, glace or crystal ­ lized) :  for destinations other than North America Common hazel-nuts (fruit of the species Corylus avelana), other than mixtures Pure orange juices not containing added substances with a sugar content of :  10 ° Brix or more but less than 22 ° Brix  22 ° Brix or more but less than 33 ° Brix  33 ° Brix or more but less than 44 ° Brix  44 ° Brix or more but less than 55 ° Brix  55 ° Brix or more 13,30 30,22 14,51 2,10 4,20 6,30 8,40 10,50 13,31 2,10 4,20 . 6,30 8,40 10,50 13,30 30,22 14,51 2,10 4,20 6,30 8,40 10,50 (') Amounts shown shall apply to products obtained from fruit harvested within the Community of Ten. 0 Amounts shown shall apply to products obtained from fruit harvested in Spain . (3) Amounts shown shall apply to products obtained from fruit harvested in Portugal.